 UNITEDRUBBER WORKERS,LOC. 796165United Rubber, Cork, Linoleum & Plastic Workers ofAmerica, AFL-CIO;and United RubberWorkers,Local 796andTennessee Wheeland Rubber Com-pany. Case 26-CB-342June 28, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn April 20, 1967, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair. laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. He also found that the Respond-ents had not engaged in other unfair labor prac-tices alleged in the complaint and recommendeddismissalof the complaint to that extent.Thereafter, the Respondents filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na.tionalLabor Relations Board has delegated itspowers in connection with this case ^ to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthat Respondents, United Rubber, Cork, Linoleum& Plastic Workers of America, AFL-CIO; andUnited Rubber Workers, Local 796, their officers,agents, and representatives, shall take the action setforth in the Trial Examiner's RecommendedOrder,' as herein modified.1Sec 2(a) is hereby amended by substituting the words "on forms pro-vided" for the words "to be furnished "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: This case, with allparties except the Charging party represented. was triedbefore me in Nashville. Tennessee, on December 22 and23, 1966,' upon a complaint2 of the General Counsel andRespondents' answer.' The issues litigated were whetherRespondents violated Section 8(b)(1)(A) of the NationalLabor Relations Act, as amended (herein called the Act).More particularly, the questions for decision are as fol-lows:1.Are Respondents liable for acts of restraint andcoercion, within the meaning of Section 8(b)(I)(A) of theAct, committed by certain members, including officersand picket captains, of Respondent United Rubber Work-ers, Local 796 (herein called Local)?2.Did Respondents violate Section 8(b)(1)(A) of theAct by threatening and assaulting employees?4Upon the entire record,' upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the able briefs submitted by theGeneral Counsel and Respondents, I make the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSThe Company, a corporation. is engaged at Nashville,Tennessee, in the manufacture and distribution of indus-trialwheels. During the 12 months immediately preced-ing the issuance of the complaint, a representative period,the Company sold and shipped directly to customerslocated outside the State of Tennessee goods valued inexcess of $50,000. Accordingly. I find that the Companyis engaged in commerce within the meaning of the Actand that the assertion of jurisdiction over this matter bythe Board is warranted.Siemons Mailing Service, 122LRB 81.85.II.THE LABOR ORGANIZATIONS INVOLVEDRespondents are labor organizations within the mean-ing of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, this caseconcernsitself with the events whichoccurredduring a strike against theCompany. The1All dates mentioned in this Decision fall within 1966.The complaint was issued on charges filed by Tennessee Wheel andRubber Company (herein called the Company)3During the trial Respondents admitted the allegations of paragraph 2of the complaint, except with respect to the place of the Company's incor-poration, and the allegations of paragraphs I and 3 of the complaint4On motion of Respondents made at the conclusion of the GeneralCounsel's case-in-chief paragraph 8(d) of the complaint, which alleges thatRespondents "coerced [the Company's] employees, and supervisors" byrecklessly driving an automobile, was dismissed for the reason that theGeneral Counsel offered no evidence to establish that employees werepresent or involved in the incident. In his brief the General Counsel urgestha, I "reconsider [my] dismissal of paragraph 8(d) of the complaint," andIhave done so Having reconsidered and having taken into account theGeneral Counsel's arguments I find no convincing reason for changing myruling. R.L. Zeigler, Inc.,123 NLRB 464, andE. J. Lavino & Company,157 NLRB 1637, cited by the General Counsel in support of his conten-tion in this regard are, in my opinion, not in point. Thus, in the former, theassaults upon the persons in question were actually witnessed by em-ployees. In the latter the National Labor Relations Board (herein calledthe Board) made a point of noting that in the absence of exceptions it wasadopting only"pro formathe Trial Examiner's holding that threats ofviolence directed against supervisors, with no employees present, violatedthe Act "5The General Counsel has moved to correct the transcript with respectto the spelling of the name of the Company's vice president which appearsas John D. True whereas it should be John D. Trew. That motion isgranted. Issued simultaneously herewith is a separate order correcting theTranscript in certain additional respects.166 NLRB No. 33308-926 0-70-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel contends that in the course of this strikeofficers, picket captains, and pickets of Respondent Lo-cal, for whose conduct he asserts Respondents are liable.threatened, punched, shoved. stoned, and shot at non-striking employees, and that by this conduct Respondentsviolated Section 8(b)(l)(A) of the Act.For their part. Respondentsmaintainthat it has notbeen established that the threats, punching, shoving, andstoning alleged by the General Counsel actually oc-curred.Reversing their field and assuming that theforegoing events did, in fact, take place Respondentsmake a three-pronged exculpatory argument. They con-tend, first, that their liability for the conduct of the per-sons involved has not been shown. Their second claim isthat the General Counsel has not established that thecommission of the acts in question was motivated by "anattempt to prevent non-striking employees from exercis-ing their rights as guaranteed by Section 7 of the Act."Finally.Respondents urge that their misconduct wasquantitatively insufficient towarrant the entry of aremedial order.With respect to the shooting incident.Respondents offer alibis for the alleged participants.B.Facts Concerning Respondents' Liability for theConduct Alleged in the ComplaintsInMarch. Respondent United Rubber, Cork. Linole-um & Plastic Workers of America, AFL--CIO-(hereincalled International), was duly certified by the Board(26-RC-2599) as the exclusive collective-bargainingrepresentative of the Company's employees in an ap-propriate unit. Thereafter. Respondent Local was char-tered.Negotiations with the Company looking toward the ex-ecution of a collective-bargaining contract started inabout April. Among the negotiators were James Templeand John Taylor, field representatives of Respondent In-ternational, and Alton Howell and James Walden. respec-tively president and vice president of Respondent Local.No agreement having been reached by July 8. the mem-bers of Respondent Local, on that date, authorized it tostrike the Company. With the sanction of Respondent In-ternational, which also pays benefits to the Company'sstriking employees, and in accordance with its members'authorization Respondent Local struck the Company onSeptember 8. and began to picket its premises.7In connection with the strike, picket captains were ap-pointed by Respondent Local and instructions were givento the pickets by Howell and Temple. Among the picketcaptains appointed by Respondent Local was WesleyGivens, a trustee of Respondent Local, and, in addition,a member of its executive board.8The instructions given to the pickets by Howell andTemple were, insofar as material, to picket in any orderlyfashion; to refrain from violence; and to avoid obstructingingress to, or egress from, the Company's premises. In-sofar as keeping employees from entering the Company'splant is concerned. Temple. field representative ofRespondent International. testified that he instructed thepickets to "show ... people crossing the picket line theirpicket signs so that the people will be aware that there isa strike in progress."The pickets are supervised and directed by Howell,Walden, respectively president and vice president ofRespondent Local, and by the picket captains. Althoughneither Howell nor Walden are at the picket lines at alltimes and sometimes both are simultaneously absent,there is always a picket captain on duty.If during Walden's presence at the picket line, pickets"do something [they are], not supposed to do," Walden,as Howell testified, "would be the one to correct themright then and there." Howell similarly testified that it isthe duty of the picket captains to "correct" the picketswhen "they get out ofline."9In addition to the presence of Howell, Walden. and thepicket captains at the picket line, Temple, field represen-tative of Respondent International. is there two or threetimes a week. On each of his appearances he talks "topeople on the picket line, our members, and continually[tells] them not to have violence."19C.Contentions and Concluding Findings ConcerningRespondents' Liability for the Conduct Alleged in theComplaintAs noted above, Respondents argue that they are notliable for the misconduct alleged in the complaint. Thisargument is bottomed upon Respondents' contention thattheGeneral Counsel has not sustained his burden ofproving that the conduct complained of was engaged in bytheir agents acting within the scope of their authority.InSunset Line and Twine Company,79 NLRB 1487,1508-09, a leading case in this area, the Board laid down"fundamental rules of the law of agency which we believemust control our decision of the issue of responsibility inthis and similar cases." Among thoserulesis one which,as Respondents contend, places the "burden of proof ...on the partyassertingan agencyrelationshipboth as tothe existence of the relationship and as to the nature andextent of the agent's authority." In disagreement withRespondents. I conclude that the General Counsel hasmet this burden.Insofar as the existence of the relationship is con-cerned, the General Counsel has shown that RespondentLocal, in support of its strike against the Company.caused the Company's premises to be picketed; that itgave instructions to the pickets as to the manner in whichthe picketing should be conducted; and that it appointedpicket captains, who together with its president and vicepresident, were charged with the duty of supervising thepickets and seeing to it that they complied with their in-structions.The president. vice president, and picket captains ofRespondent Local were, thus, the instrumentalitiesthrough which its picketing policies were effectuated.They were, therefore, its agents.Perry Norwell Company,80 NLRB 225, 244.The Board inSunset Linelaid down another fundamen-tal rule. This. dealing with the liability of a principal forthe acts of his agent. is that:6 In considering this branch of the case the truth of the allegations ofmisconduct set forth in paragraphs 8(a), (b), (c), and (e) of the complaintwill be assumed.Whether these allegations were actually established bythe evidence and whether the conduct constituted violations of Section8(b)(1)(A) of the Act will be considered below°The strike and picketing were still in progress at the time of the trial8The duties of a trustee consist of checking and auditing the businesstransactions of Respondent Local The responsibilities and duties of mem-bers of its executive board do not appear in the record.0 In context I construe Howell's testimony with respect to the duty ofthe picket captains as being to "correct" the pickets whenever they vio-lated the instructions given them in any regard, and not merely to "cor-rect" them when they "got out of [the picket] line," as a literal reading ofthe transcript may suggest.10The findings of fact appearing in this section of this Decision, whichin the main are undisputed,are based on a synthesis of the testimony givenby Howell, president of Respondent Local,Temple, field representativeof Respondent International,and Trew, vice president of the Company UNITED RUBBER WORKERS, LOC. 796167A principal may be responsible for the act of hisagent within the scope of the agent's general authori-ty ... even though the principal has not specificallyauthorized or indeed may have specifically forbiddenthe act in question. It is enough if the principal ac-tually empowered the agent to represent him in thegeneral area within which the agent acted.' iIn determining whether the foregoing principle is ap-plicable in the instant case the general authority of theagents of Respondent Local must first be ascertained.This, I find encompassed the supervision and direction ofthe picketing in furtherance of the strike against the Com-pany. I further find that a purpose of the picketing is towithdraw the Company's labor force and thereby causesuch a deterioration of its economic condition as wouldmove the Company to come to terms with Respond-ents.12Having ascertained that the general authority of theagents of Respondent Local consisted of supervising anddirecting the pickets it must next be determined whetherthe conduct of the agents, and those acting with them, al-leged in paragraphs 8(a), (b). (c). and (e) of the complaint,which for the purpose of this discussion I am taking astrue (see fn. 6). fall within the scope of their generalwho participate in the strike. Instructions were given tothe pickets by the president of Respondent Local and bya field representative of Respondent International, andthe latter makes frequent appearances at the picket lineto remind the pickets of their instructions.In view of the foregoing, I find that the strike againstthe Company is a joint venture by Respondent Local andRespondent International. This being so. Respondent In-ternational is responsible for the misconduct of Respond-ent Local and its agents in furtherance of the objectiveof their venture; i.e. to bring the Company to terms.Miami Plating Co.,144 NLRB 897, 903.In sum, I conclude that if upon consideration of theevidence it is found that the agents of Respondent Localactually engaged in the conduct set forth in paragraphs8(a), (b). (c). and (e) of the complaint. liability for thoseacts attaches not only to Respondent Local, but also toRespondent International.D. Facts Concerning Respondents'Alleged UnlawfulConduct1.The punching, stoning, and threatauthority. In this regard. asSunset Lin_ eteaches, it is im-Before the strike Wesley Givens, who later became amaterial that the -acts complained owere not specifi-picket captain 13 asked Harold Pippin to sign a unioncatty aufIiezed or indeed may have [been] specificallyauthorization card. Pippin did not do so nor did he sup-forbidden." Considering the allegations of the complaintport Respondents in their strike against the Company.in this light I find that the conduct set forth was engagedDuring the morning of September 14, Wesley Givensin by the agents of Respondent Local to dissuade em-was in a picket line in front of the Company's premises.ployees from working for the duration of the strike, a pur-While this picketing was in progress Pippin approachedpose for which the picket line which they directed and su-the plant on his way to work. As he reached a point about--eThe conduct complained ofpermi,sail--w~as--estal5liss-hwas, therefore, wfn the general-` scope of the agents'authority:-A,__._Accordingly, I conclude that Respondent Local isresponsible for the acts of its agents as alleged in the para-graphs of the complaint here under discussion.Insofar as Respondent International is concerned, eventhough it did not appoint the agents of Respondent Local,Iam satisfied that it, too, is liable for their conduct.Respondent International was certified by the Board asthe bargaining representative of the Company's em-ployees. It then chartered Respondent Local and both en-gaged in unsuccessful contract negotiations with theCompany. Although the strike against the Company uponthe failure of the bargaining was initiated by RespondentLocal, it was sanctioned by Respondent International andRespondent International pays benefits to the employees11 In this connection,the Board pointed out that neither authorizationto perform the acts in question,nor their subsequent ratification shall becontrolling.12As Temple,fieldrepresentativeofRespondent International,testified in this regard,the pickets were instructedto displaytheir signs sothat "people crossing the picket line. . will be awarethat thereis a strikein progress"This instruction makes explicit in this case an implicit pur-pose of picketing in support of a strike;i.e., to influence employees torefrain from working SeeN.L R B.,v Dallas General Drivers,etc,264F.2d 642, 648 (C A 5),cert. denied361 U.S.814;SchultzRefrigeratedService,Inc.,87 NLRB 502, 50513Theactual dateof Wesley Givens'appointment as a picket captain isnot clear. However,it is certain that he was a picket captain on September14, and I so find14These findings are based on a synthesis at the testimony of Pippinand Bruce Williams, bothof whom,especially Williams,impressed me bytheir demeanor as being truthful witnesses.Pippin was confused as to theplace where the assault upon him occurred and was unsure of its date.Bruce Williams,who testified that he sawWesley Givens "shove . andhit" Pippin,was able to fix the time and place of the event.Wesley Givens50 yards from the place where Wesley Givens waspicketing,Givens handed his sign to another person.rushed to meet Pippin, called him a scab, and punchedand shoved him.'4Two days later. September 16. while Fred Childress,a nonstriking employee of the Company. was at work, hewas notified about 9 or 10 o'clock in the morning that hiswife was sick and needed his attention. Upon receivingthis information Childress started for home in his truck.The road on which he was driving crosses a series of rail-road tracks several hundred yards from the plant. WhenChildress arrived at the tracks Wesley Givens, one of thepicket captains appointed by Respondent Local, NorrisGivens, and Ronnie Fleming, 15 who were standing on theleft side of the highway, threw rocks at him. AlthoughChildress. himself. was not hit, several rocks struck histruck. 16denied that he struck or shoved Pippin and denied,also, that he was at thepicket line during the morning of September 14, Respondent, however,adduced no probative evidence to corroborate Wesley Givens'testimonyas to his absence from the picket line at the time in question.In view ofthis,and because of the credible testimony as to this incident given by Pip-pin and Bruce Williams,Ido not believe Wesley Givens'denials.11Childress knew these people, having worked with them for 3 years,and had last seen them earlier that day on a picket line at the Company'spremises.16 The findings with respect to this matter are based on Childress'testimony.Wesley Givens and Ronnie Fleming both denied throwingrocks at Childress Norris Givens was not called as a witness by Respond-ents, perhaps because he was,at the time of the trial,under indictment al-leging his participation in an incident,discussed below, in which shotswere fired at Sammy Powell,another nonstriking employee at the Com-pany My resolution of the conflicting testimony here under considerationgiven by Childress on one hand and Wesley Givens and Fleming on theother is based on my assessment of the demeanor,while testifying, of thewitnesses in question, 168DECISIONSOF NATIONALIn addition to testifying about having rocks thrown athim, as set forth above, Childress also testified that dur-ing the week of September 19, Wesley Givens told him"not to come into work because something could happento [his] family." This testimony was received overRespondents' objection based on the fact that the com-plaint did not allege this threat. Although on cross-ex-amination several questions were put to Childress con-cerning this event, it was not further litigated by Respond-ents.The questionarises asto whether I may consider thisevidence in the absence of an allegation in the complaintthat the threat to Childress constituted an unfair laborpractice. It is settled law that when a matter "is fullylitigated at a hearing, the Trial Examiner and the Boardare expected to pass upon it even though it is not specifi-cally alleged to be an unfair labor practice in the com-plaint."Monroe Feed Store,112 NLRB 1336, 1387.Here Respondents objected to the introduction ofevidence relating to the threat on the very ground that itwas not alleged in the complaint. In view of this objectionIcannot find that the issue was "fully litigated" on thebasis of the General Counsel's direct examination ofChildress and the few questions concerning the threat putto him by Respondents on cross-examination.AssociatedHome Builders, etc. v. N.L.R.B.,352 F.2d 745, 754(C.A. 9).Accordingly. I will make no findings basedupon Childress' testimony that he was threatened byWesley Givens.Although the complaint makes no mention of a threatto Childress it does allege a threat to another nonstrikingemployee. Sammy Powell. Concerning this, I find that onSeptember 21. as Powell was driving out of the Com-pany's parking lot at the completion of his work shiftRonnie Fteming,i' who immediately prior to this hadbeen picketing in front of the parking lot, left the picketline and stationed himself in Powell's path.18 In order toavoid hitting Fleming, Powell swerved and collided witha truck parked at the side of the driveway.After the collision Powell stopped and walked back tothe truck to ascertain whether it had been damaged by theimpact. Upon returning to his automobile Powell was fol-lowed by Fleming and James Walden, vice president ofRespondent Local, who like Fleming had been picketingin front of the parking lot. While Powell was preparing todrive off Walden said to him "I'll get you."'919 It will beremembered that Flemingparticipatedin Childress' ston-ing.18 It is not alleged that Fleming's obstructionof the driveway in thismanner constituted a separate violation of Section8(b)(1)(A) of the ActAccordingly,I make no finding as to this.19These findings are based ontestimonygiveny Powell, who im-pressed mefavorablyas a witness concerned with the truth.Flemingtestified that he andWalden werepicketing at the parkinglot when Powellleft the Company's premiseson the dayin questionand that he saw thecollision between Powell'scar and the truck.However, he neither ad-mitted nor denied thathe blocked Powell's path,stating, insofar as this isconcerned, that he couldnot rememberwhether "there [was] a person infront of Mr.Powell ashe drove outof the plant."Notwithstanding hisfaulty recollection in this regardFleming was ableto remember, andtestified,that neitherhe nor Walden approached Powell afterthe collision,and that he never heardWalden, "threaten" Powell.In view of Fleming'sadmittedly imperfectmemory withrespect towhether Powell's way wasobstructed and his bearing while being examined I do not credit histestimonyconcerning this eventWalden was calledas a witness by theGeneral Counsel.He refusedto testify,however, invoking his constitu-tional privilege against self-incrimination because, like Norris Givens, hewas at the,time of the trial under indictmentfor, allegedly,at a later timeshootingat,Powell.LABOR RELATIONS BOARD2.The shootingPowell and his wife were shot at on September 25.several days after Powell, as I have found, had beenthreatened by Walden, vice president of Respondent Lo-cal.That shots were fired at Powell and his wife is clearand is virtually admitted by Respondents. Unclear, how-ever, and sharply disputed is the identity of those whoparticpated in the shooting. Powell and his wife insist thatthe shots were fired by Walden who, at the time, was rid-ing inan automobile driven by Norris Givens, a strikingemployee of the Company. and that Norris Givens' wifewas also in the car. Respondents, however, stoutly main-tain that neither Walden nor Norris Givens was involvedin any way in the event, and, in support of its position. hasinterposed alibis on their behalf.On the date of the shooting Powell and his wife lived inthe western part of Nashville several miles from the Com-pany's plant. which is located in the northern part of thecity.Their house was on the northeast corner of ParkAvenue, whichisaneast-west street. and 39th Street,which is a north-south street. Immediately north of ParkAvenue is Charlotte Avenue. Behind the house is a publicalley which parallels Park Avenue and extendsin an east-erly direction from 39th Street for one block until it inter-sectswith what I shall call 38th Street.20 Between thealley and Powell's house, and directly behind it. is a yard.access to which can be had only from the alley. There isa street light in the alley adjacent to the yard. Somedistance north of the alley. but fronting on 39th Street isa "barbecue" restaurant and on the southwest corner ofCharlotte Avenue and 39th Street is another restaurantknown as Hardee's.Concerning the shooting. Powell testified21 that: onSunday. September 25, about 5:45 p.m. he and his wifewere in the yard behind their house'22 she sitting in thedriver's seat of their car which was parked there about 15feet from the alley23 and he standing outside. and to theright. of the car; although it was not yet dark, having "just.dimmed a little" the street light in the alley and thelights in the "barbecue" restaurant and Hardee's hadbeen turned on; at the time in question (about 5:45 p.m.24)a 1961 tan Dodge automobile owned by Norris Givens25entered the alley from 39th Street; as the car drew abreastof the yard behind his house it slowed almost to a stop; herecognized the occupants of the car as being Norris20The name or number of this street does not appear in the record.21Powell's wife also testified with respect to the shooting. Both alsomade pretrial affidavits.Insofar as there are material discrepanciesbetween Powell's testimony and that given by his wife,or between theirtestimony and their pretrial affidavits the discrepancies will be set forth infootnotes22 In her testimony Mrs. Powell stated that she went from her house tothe car between 5:30 and 6 p in. and that her husband joined her in theyard a few minutes later In their pretrial affidavits, executed on Sep-tember 28, 3 days after the event,both stated that the time in question was6 15 p.m.23 In his pretrial affidavit Powell stated that his car was about 30 feetfrom the alley24 I have already pointed out,in in. 22 above,the discrepancies withrespect to the time between the testimony given by Powell and that givenby his wife and between their testimony at the trial and their pretrial af-fidavits.25 Patricia Givens, the wife of Norris Givens,testified that she and herhusband had a 1961 Dodge automobile"between.brown and beige"in color,which they acquired about September 15, and that prior to thisthey owned a white Falcon. UNITED RUBBER WORKERS, LOC. 796169Givens, a striking employee of the Company, who wasdriving,Walden. vice president of Respondent Local,who sat on the right side of the car, and Norris Givens'wife who was seated between them;26 the car then wentthrough the alley in the direction of 38th Street; after itdrove off he and his wife remained in their yard, not ex-pecting the car to return; about 5 minutes later the caragain entered the alley from39th Street and upon reachingthe yard "gradually slowed down" or stopped; when it didso Walden pointed a pistol out of the right-hand windowof the car and fired at his wife; the car was then driven offafter which he picked up a chain to defend himself in casethe car returned; the car did come back in about 5minutes and. again. Walden fired the pistol out of theright-hand car window, this time, however, the shot wasaimed in his (Powell's) direction; and after the secondshot he and his wife ran back to their house and called thepolice.Respondents called Nevilla Williams to testify in sup-port of the alibi with respect to the shooting which theyinterposed on behalf of Walden. vice president ofRespondent Local. Nevilla Williams testified that: she isregularly employed as a saleslady in a Nashville depart-ment store;27 she is a member of a singing group knownas The Gospel Chords (herein called Chords)28 for whichshe does the "booking";29 the Chords were scheduled togive a performance in the Fifth Ward Baptist Church inClarksville, Tennessee. at 8 p.m. on Sunday, September25; to keepthis engagementthe Chords left Nashvilleabout 4 p.m. in an automobile owned, and driven, byWalden 30 and arrived in Clarksville about 5:15 p.m 31;upon their arrival they were informed by "the sponsor ofthe program" that it had been cancled because it hadrained in Clarksville that afternoon32 and that she hadcalled Nashville to inform the Chords of the cancellation.but they had already set out for Clarksville; the Chordsand Walden had dinner at the home of the program's"sponsor"; 33 the Chords left Clarksville about 8 p.m. inWalden's automobile and arrived in Nashville about anhour later; and Walden remained with the Chords inClarksville "the full time."To establish Norris Givens' alibi Respondents calledtwo witnesses, his wife, Patricia Givens. and her grand-mother, Ola Runions. Patricia Givens testified that: dur-ing the morning of Sunday, September 25. she, herhusband, and their two children drove in their automo-bile, which, as already noted is a 1961 Dodge. "between.brown and beige" in color (see footnote 25), to thehome of her grandmother located in a section of southNashville known as Woodbine; about noon they hadlunch at her grandmother's home, after which she droveher husband. Norris Givens, to the picket line at theCompany's plant in their car and then she. alone, drovetheir car back to her grandmother's house where sheremained all afternoon; when "it was already dark"34 sheleft her grandmother's house, drove to the picket line,picked up her husband and Fleming.35 another picket.returned with them directly to her grandmother's housewhich they reached between 6:30 and 7 p.m., retrievedher children and went home, arriving there "well before8:00"; it took between 30 and 45 minutes to make theround trips between her grandmother's house and thepicket line and from 5 to 10 minutes to drive from hergrandmother's house to hers; and the route she followedbetween her grandmother's house and the picket line didnot "pass [through or] even come close" to the neighbor-hood in the western part of Nashville in which Powelllived, nor did she go near Powell's house in traveling fromher grandmother's home in the southern part of Nashvilleto her home, which is located in the eastern section of thecity.Ola Runions. Patricia Givens' grandmother. cor-roborated the testimony given by Patricia Givens. In ad-dition. she testified that she remembered it was on Sep-tember 25 that she was visited by her granddaughter. herhusband, and their children because "it was the night that26Powell knew Walden and Norris Givens,having worked with them.Powell was never introduced to Norris Givens'wife,and testified that hehad seen her on one occasion before September 25. On that day, Powellrelated,which was about the time the strike started(September 8) whilelooking through a window at the Company's plant he saw her on the streetapproximately 35 feet away and was told by"one of the guys[that she]was [Noms Givens'] wife."Powell further stated that he saw this personand Norris Givens enter a white Corvair automobile and he "assumed itwas [Norris Givens'] wife because... [they] was sitting pretty closetogether."I am sure that Powell's identification of Mrs. Givens as beingone of the occupants of the automobile which was driven through the alleywas made in good faith.I cannot give it much weight, however, even ab-sent the factors discussed below,in view of the scanty foundation uponwhich Powell's knowledge that the person in question was, in fact, Mrs.Givens restsMrs. Powell also named the occupants of the car as beingWalden,Norris Givens and the latter's wife. She admitted, however, aftersome vacillating testimony that she did not learn the names of the peopleinvolved until after the shooting when she was given that information byher husband.27 It does not appear that Nevilla Williams was ever employed by theCompany, nor does it appear that she was ever a member of eitherRespondent28 The Chords consists of four people.From time to time, usually onweekends,it performs for churches and similar organizations29During the course of her testimony Nevilla Williams related that shekept records of all engagements of the Chords and produced a book whichshe described as the Chords'engagement book.She stated, at first, thatthe book was new and that it was her belief that she began to use the bookin June.Upon examination,however,it appeared that the first engage-ment listed in the book was for September 24 When this was called to herattention Nevilla Williams explained that the September 24th engagementlistedin the book was the Chords'first during that month and that "as[she] stated before this was a new book and the performaces before thismonth were recorded in another book which[she didn't]have now[because she]didn't think it would be necessary." The General Counselcontends,in his brief, that this discrepancy and Nevilla Williams' admis-sion that Walden was a good friend of the Chords,about which I will com-ment later, "argue against her credibility." However,because the bookrecorded an engagement prior to the one on September 25, which is theone relied on, in part, by respondents to establish Walden's alibi, andmany after that date,as is recognized by the General Counsel, andbecause the demeanor of Nevilla Williams impressed me as that of atruthful witness,I accept her explanation at face value I will, therefore,draw no adverse conclusion as to her credibility because she was, with ob-vious honesty,mistaken as to when she began to use the book30As Nevilla Williams credibly testified, although she was unable, withcertainty to fix all dates and places,Walden had on previous and sub-sequent occasions driven the Chords to other "out of town engagements."31The distance between Clarksville and Nashville is approximately 45miles.32 In this respect,I take notice,as reported by the United StatesWeather Bureau, that it did, in fact,rain in Clarksville on September 25.33 It appears to be the usual thing for an organization which engages theChords to provide its members with food.14Official notice is taken of the fact that on September 25, sunset tookplace in Nashville at 5 40 p.m, and that the twilight period ended 28minutes later.35 The General Counsel would have me draw an adverse inference in-sofar as this portion of Patricia Givens'testimony is concerned from thefact that Fleming, who had testified earlier on behalf of Respondents, wasnot called by them to corroborate Mrs. Givens.This, I refuse to do, inview of the fact, as set forth below, that Patricia Givens'testimony wascorroborated in this regard and in all other respectsby OlaRunions 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Norris Givens] was arrested" and because "the nextday [she] had a dentist appointment and [she had] arecord of that."On the basis of all the testimony concerning this phaseof the case I conclude that respondents established thealibis they interposed on behalf of Walden, vice presidentof Respondent Local, and Norris Givens, insofar as theiralleged involvement in the Powell shooting is concerned.With respect to Walden, I believe the testimony of Nevil-laWilliams that Walden left Nashville with the Chordsabout 4 p.m. on September 25. and did not return untilabout 9 p.m. that night. Not only is she a disinterestedwitness having nothing to gain or lose by her testimony,for which reason I give it great weight, but also becauseof her demeanor while testifying, upon which I have al-ready commented.36 Believing her, I cannot find thatWalden shot at the Powells on September 25, or that hewas an occupant of the car from which the shots werefired on that day, as the Powells testified.PatriciaGivens. the wife of Norris Givens, and hergrandmother may not, by reason of their relationship toNorris Givens. be classed as witnesses having no interestin the outcome of this case. Because of their interest I ob-served them closely while they were testifying concerningthewhereabouts of Norris Givens on September 25.Based on their attitude and behavior while on the witnessstand I cannot conclude that they were lying when theygave their mutually corroborative testimony.37 I cannotfind, therefore, that Norris Givens drove his automobilethrough the alley behind Sammy Powell's house duringthe early evening of September 25, nor can I find that he,accompanied by Patricia Givens. his wife, drove the car,whichever one it might have been, from which an occu-pant shot at the Powells.While, as I observed at the outset of this section of thisDecision, it is clear and virtually undenied by Respond-ents, that during the early evening of September 25, anautomobile was driven through the alley behind the housein which Sammy Powell and his wife lived and that theywere fired upon from that car, Sammy Powell's testimonyconcerning his recognition of the occupants of the au-tomobile in question is suspect.38 Considering first thetime at which the shooting is alleged to have occurred,Powell testified that the automobile first came throughthe alley at 5:45 p.m., and that it returned twice thereafterat 5-minute intervals and that the shots were fired duringthe car's second and third passes through the alley. Mrs.Powell was not as definite. She testified that she enteredher own automobile which was parked in the yardbetween the alley and her house between 5:30 and 6 p.m.and that the shots were fired during that interval. In theirpretrial affidavits, however, she and her husband bothstated that she did not get into the Powell car until 6:15p.m.Consideringnext the distances invoved. Powelltestified that his automobile, in which his wife was sittingand next to which he was standing while the shots werefired, was parked about 15 feet from the alley.But, in hispretrial affidavit he stated that the distance between hisparked car and the alley was 30 feet.Ordinarily, discrepancies such as these would not besignificantThey attain importance, however, when con-sidered in connection with Powell's claimed recognitionof the occupants of the car from which the shots werefired. If the automobile had first come through the alleyat 5:45 p.m. and the shots had been fired at 5:50 and 5:55p.m., it would still have been twilight and perhaps froma 'distance of 15 feet Powell would have been able torecognize those in the car.39 Had the events in question.however, occurred a half hour later it would have beenfull dark and Powell's ability to identify the occupants inthe car at that time from a distance of 30 feet wouldclearly have been deminished. The fact that the street,and other, lights may have been turned on do not in viewof their distances from the alley and of the shadows whichsuch lights are known to cast alter my conclusion as toPowell's capacity to recognize the occupants of the carfrom which the shots came if they were in fact fired at thelater times and if Powell had actually been standing at thegreater distance from the alley.Accordingly, considering the record as a whole, I findthat the General Counsel has not sustained his burden ofproving by a preponderance of the evidence that on Sep-tember 25, Walden, vice president of Respondent Local,while ridingin an automobiledriven by Norris Givens, astriking Company employee, shot at Powell and his wifeas alleged in paragraph 8(e) of the complaint.4° I will,therefore, recommend that this paragraph and the relatingportion of paragraph 9 of the complaint be dismissed.E.Contentions and Concluding Findings ConcerningRespondents Alleged Unlawful ConductThe remaining portions of the complaint allege thatRespondents committed unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act by punching,shoving, threatening, and stoning employees. AlthoughRespondents deny having engaged in this conduct, theyargue, by way of avoidance, that even if they did there isno evidence to support a finding that they were motivatedby "an attempt to prevent non-striking employees fromexercising their rights as guaranteed by Section 7 of theAct." Respondents finally contend, on the assumptionthat they did contravene Section 8(b)(1)(A) of the Actthat the violative incidents in question should be regardedasmere isolated events not warranting the entry of aremedial order because they occurred during the courseof a long strike.NotwithstandingRespondents'denials,Ihave foundthat persons for whose actions Respondents are liablepunched, shoved, threatened, and stoned nonstriking em-ployees of the Company. It needs no citation of authorityto establish that Respondents thereby violated Section8(b)(1)(A) of the Act.36 See in. 29.In assessing the credibility of Nevilla Williams I haveduly considered the fact that Walden is,as she stated"a very good friendof ours "31 In view of the obviously advanced age of Mrs Runions I had somedoubt concerning her ability to recall that the events concerning which shetestified occurred on September 25. This was dispelled, however, whenshe gave her reasons for remembering the date.38Mrs Powell's identification of the occupants of the car is, as I havefound,based on information given her after the shooting by her husband.Accordingly,her testimonyin this regard suffers from the same infir-mities as her husband's.31 It will be remembered, in this connection,that on September 20, thesun set at 5:40 p in.and that twilight continued after that for 28 minutes40 This finding should not be construed as a reflection upon the credi-bility of either Powell or his wife. They appeared to be witnesses whowere trying to tell the truth For the reasons which I have already stated,however,I conclude that their testimony with respect to the identity of theperson who shot at them and of those who were in the car from which theshots were fired is overweighed by the testimony given by Nevilla Wil-liams,Patricia Givens, and Ola Runions UNITED RUBBER WORKERS,LOC. 796Respondents' exculpatory arguments avail them little.With respect to their motive contention. it is well settledthat the test of restraint and coercion within the meaningof the Act does not turn on the motive for the conduct.Russell-NewmanMfg. Co., Inc.,153NLRB 1312,1315;Exchange Parts Company,131NLRB 806, 807,812, affd. 375 U.S. 405.41 Moreover, should motive forconduct be deemed to be an ingredient of a violation ofSection 8(b)(a)(A)Section 8(b)(1)(A)of the Act. asRespondents contend, the acts which I have found theyengaged in. loudly bespeak a motive to restrain andcoerce employees in the exercise of rights guaranteed bySection 7.Respondents' argument respecting the isolation of theunfair labor practices found is likewise without merit. Itis true, as Respondents point out in their brief, that theviolations in question occurred "during a strike that haslasted [almost] four months." Also true, it must be re-membered. is that Respondents' three separate violationsofSection 8(b)(1)(A)of the Act, which involvedpunching, shoving, stoning, and threatening nonstrikingemployees, took place during the first 2 weeks of thestrike. It is precisely for this reason that they cannot bedisregarded. In a like situation. presented inLocal 542,International Union of Operating Engineers, AFL-CIOv.N.L.R.B.,328 F.2d 850, 852, cert. denied 379 U.S.826, the Court of Appeals for the Third Circuit stated, inrejecting a contention similar to that made by Respond-ents here:The argument seems to overlook the setting in whichthe incidents occurred. It is significant that the in-cidents occurred in the early days of the strike andwithin the relatively short period of eleven days,when the Union was most active in its organizationaleffort; they were not spread over the ten weeks of thestrike, as the Union here contends.Twin-Kee Manufacturing Co., Inc.,130 NLRB 614,cited by Respondents in support of their argument hereunder consideration is readily distinguishable on its factsfrom the instant case. There the Board found it unneces-sary to enter an order upon violations which consistedsolely of two threats uttered on the first day of a strike.Here. as has already been pointed out the unfair laborpractices involved were committed during a time span of2 weeks and were composed not merely of threats, but in-cluded also, more flagrantly, punching. shoving, and ston-ing.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondents' activities set forth in section III. above,occurring in connection with the Company's operationsas set forth in section I. above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.4'The cases cited deal with Section 8(a)(1) of the Act. Nevertheless,they are equally applicable to Section 8(b)(1)(A), which was designed toextend to employees the same protection against restraining and coerciveacts of labor organizations that Section 8(a)(1) provides against similarV.THE REMEDY171Having found that Respondents engaged in unfair laborpractices within the meaning of Section 8(b)(I)(A) of theAct, my Recommended Order will direct Respondents tocease and desist thereupon and to take the affirmative ac-tion normally required in such cases to effectuate the poli-cies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this case. I make the following:CONCLUSIONS OF LAW1.The Company is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) of the Act.2.Respondents are labor organizations within themeaning of the Act.3.The president, vice president, and picket captainsof Respondent Local are its agents within the meaning ofSection 2(13) of the Act.4.The conduct set forth in section III. D, 1, and III,E. hereof, constituted unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act.5.Respondent Local and Respondent Internationalare jointly and severally liable for the unfair labor prac-tices referred to in Conclusion of Law 4. above.6.By the conduct referred to in Conclusion of Law 4.above. Respondents have engaged in and are engaging inunfair labor practices within the meaning of Section8(b)(1)(A) of the Act.7.Respondents did not violate Section 8(b)(1)(A) ofthe Act in the manner set forth in paragraph 8(e). and therelated portion of paragraph 9, of the complaint.Upon the foregoing findings of fact. conclusions of law,and upon the entire record in this case, I hereby issue thefollowing:RECOMMENDED ORDERUnited Rubber, Cork. Linoleum & Plastic Workers ofAmerica, AFL-CIO. and United Rubber Workers. Local796. their officers, agents. and representatives. shall:1.Cease and desist from:(a)Punching, shoving,throwing rocks at, or in anyother manner inflicting bodily injury upon,or assaulting,any employee.or threatening to do so, because he hasworked,or continues to work, for Tennessee Wheel andRubber Company during any strike which was, is being,or may be in the future.carried on against TennesseeWheel and RubberCompany byUnited Rubber. Cork,Linoleum&PlasticWorkers ofAmerica, AFL-CIO;United Rubber Workers. Local 796; or any other labororganization(b)Damaging,or threatening to damage,any propertyowned by. or in the possession of, any employee becausehe has worked,or continues to work, for TennesseeWheel and Rubber Company during any strike whichwas, is being, or may be in the future,carried on againstconduct on the part of employers.S. Rep. No 105, 80th Cong., 1st Sess.,p. 50 See alsoCapital Service,Inc., v.N L.R.B ,204 F 2d 848, 852(C A. 9) 172DECISIONS OF NATIONALTennesseeWheel and Rubber Company by UnitedRubber. Cork, Linoleum & Plastic Workers of America.AFL-CIO; United Rubber Workers, Local 796; or anyother labor organization.(c) In any like or related manner interfering with,restraining, or coercing employees of Tennessee Wheeland Rubber Company in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted ac-tivities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act, as amended, or to refrainfrom any or all such activities.2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a)Post at their offices copies of the attached noticemarked "Appendix A."42 Copies of said notice. to befurnished by the Regional Director for Region 26 of theNational Labor Relations Board, after being signed byauthorized representatives of Respondents, shall beposted by Respondents immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondents to en-sure that said notices are not altered, defaced, or coveredby any other material.(b)Deliver to the Regional Director for Region 26 ofthe National Labor Relations Board signed copies of saidnotice in sufficient number to be posted by TennesseeWheel and Rubber Company, it being willing.(c)Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply herewith.43IT IS FURTHER RECOMMENDED that the complaint be,and it hereby is. dismissed insofar as it alleges unfair laborpractices not specifically found herein.42 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the Umted States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."48 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIX ANOTICE TOALL MEMBERSPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborLABOR RELATIONS BOARDRelations Act, as amended, we, hereby notify our mem-bers and all other persons that:After a trial in which both sides had the opportunity topresent their evidence it has been found that we violatedthe law by committing unfair labor practices and we havebeen ordered to post this notice and to keep the promisesthat we make in this notice.WE WILL NOT, nor will our officers, picket cap-tains, or anyone acting with them or under their con-trol or supervision, punch, shove, throw rocks at, orin any other way injure, attempt to injure, or threatento mistreat. any employee because he has worked, orcontinues to work, for Tennessee Wheel and RubberCompany during our strike against that Company orbecause he has crossed, or in the future does cross,the picket lines which we have set up at that Com-pany.WE WILL NOT, nor will our officers, picket cap-tains, or anyone acting with them or under their con-trol or supervision, damage or threaten to damageany automobile or any other property owned by, orin the possession of, any employee because he hasworked, or continues to work, for Tennessee Wheeland Rubber Company during our strike against thatCompany or because he has crossed, or in the futuredoes cross, the picket lines which we have set up atthat Company.WE WILL NOT in any similar way interfere with,restrain, or coerce any employees in the exercise ofany rights guaranteed them by law which include therights to self-organization, to form, join, or assist anyunion, to bargain collectively through any union orrepresentative chosen by any employees as to wages,hours of work, and other terms or conditions of em-ployment. or not to do so.UNITED RUBBER, CORK,LINOLEUM & PLASTIC WOR-KERS OF AMERICA,AFL-CIO(Labor Organization)DatedByRepresentativeTitleUNITED RUBBER WORKERS,LOCAL 796(Labor Organization)DatedByRepresentativeTitleThis notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If members have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 746 FederalOffice Building, 167 North Main Street, Memphis, Ten-nessee 38103, Telephone 534-3161.